896 So. 2d 958 (2005)
John A. VERRECCHIO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-3877.
District Court of Appeal of Florida, Fifth District.
March 22, 2005.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Kellie Nielan, Assistant Attorney General, and Elizabeth C. King, Senior Research Assistant, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See, Williams v. State, 858 So. 2d 375 (Fla. 3d DCA 2003); State v. Meister, 849 So. 2d 1127 (Fla. 4th DCA 2003); Soto v. State, 711 So. 2d 1275 (Fla. 4th DCA 1998).
SHARP, W., GRIFFIN and THOMPSON, JJ., concur.